Certified questions from the Court of Civil Appeals for the Fifth District as follows:
"In the above entitled cause the following issues of law arise, which this court deems it advisable to present to the Supreme Court of the State of Texas for adjudication.
"On July 10, 1905, Taylor filed amended petition in the County Court of Harrison County against Lodwick Lumber Company, and recovered judgment on July 19, 1905, for $175, and defendant appealed. The suit was for the value of timber cut from Taylor's land by the lumber company.
"On March 1, 1893, G.W. Morris was the owner of ninety-six acres of land in Harrison County, Texas, being described in the petition, and on that day deeded the timber on the land to the Hope Lumber Company. The deed was as follows, in consideration of the sum of $100 to him paid: `I have bargained, sold and released unto the Hope Lumber Company, heirs and assigns, forever, in fee simple, the following described tract or parcel of land, towit: All the timber on the ninety-six acres (being the land described in plaintiff's petition); and I do hereby bind myself, heirs and legal representatives to warrant and forever defend, all and singular, the title to the above mentioned premises unto the said Hope Lumber Company, heirs and assigns, against every person or persons whomsoever lawfully claiming, or to claim, the same, or any part thereof.' The Hope Lumber Company failed in 1895 or 1896, and J.H. Inman, of New York, became the owner of its interest. Inman died, and his executors sold to D.H. Scott and *Page 272 
S.P. Jones, and they sold to the Commercial Lumber Company in 1901, and that company sold to appellant in December, 1903. The appellant company, without Taylor's consent, entered upon the land and cut and removed the timber in March, 1904, more than ten years after the timber was sold by Morris. The title to the land passed from G.W. Morris by mesne conveyance to R.W. Taylor, appellee, who owned the land when the timber was cut and removed.
"At a former day of this term we affirmed the judgment of the trial court. The cause is pending on a motion for rehearing. The appellant has filed a motion requesting us to certify the case to the Supreme Court. The questions involved are of first impression in this state; this being so, and the appeal being from the County Court and the Supreme Court not having jurisdiction to review the case on writ of error, we deem it proper to certify the questions involved to the honorable Supreme Court for determination.
"Question 1. Did the title of the timber not removed from the land within a reasonable time revert to the owner of the soil?
"Question 2. Does the Lodwick Lumber Company owe Taylor for the value of the timber cut and removed, without his consent, after the expiration of a reasonable time from the making of the original contract of sale?"
Both questions are answered in the negative. The deed unmistakably expresses the intention to convey the timber as an interest in the land on which it stood, and to convey it in fee simple and forever. It is a well settled proposition that trees may be so conveyed or reserved in a deed as to leave in one person a title in fee in the soil generally and in another a like title in the timber. Where this is the case there goes with the title to the timber the right to the use of the soil for its sustenance and of entry upon the land for its enjoyment. Consequently no such limitation as that the timber must be removed within a reasonable time can be imported by construction into such a grant or reservation. The very terms of the deed, when it says the title is conveyed in fee simple forever, answer any question that might otherwise arise as to the nature and duration of the right granted. (11 Coke, 85, Liford's Case; Stanley v. White, 14 East., 332; Clap v. Draper, 4 Mass. 266; Wait v. Baldwin, 60 Mich. 623; Howard v. Lincoln, 13 Me. 122; 1 Washburne Real Property, 16; Knotts v. Hydrick, 12 Rich. (S.C.), 314; White v. Foster, 102 Mass. 375.)
Contracts of a different character for the sale of timber as personal property have been passed upon in a great number of reported cases and have usually been construed as giving only the right to cut and remove the timber within a time fixed by the parties, or when the time is not expressly stipulated, within a reasonable time; and the cases cited by the Court of Civil Appeals in its opinion accompanying the certificate are of that class. There is much diversity of view among them upon questions which do not properly arise here. We have found no case which gives to such a deed as that in question a less effect than that which we have ascribed to it. In one of the cases of the class last referred to, both kinds of contracts are thus considered: "Growing *Page 273 
timber constitutes a part of the realty, is parcel of the inheritance, and, like any other part of the estate, may be separated from the rest by express reservation or grant, so as to form itself a distinct inheritance. It was early so held by this court in Clap v. Draper, 4. Mass., 265, and trespass by the grantee of such an estate against the owner of the soil was maintained, for cutting down the trees. See also Putnam v. Tuttle, 10 Gray, 48. When so separated and made a distinct estate, it has the incidents of real property so long as it remains uncut, and the rules which govern the title and transfer of such property must apply. It is like property in mines and minerals, which may in like manner be separated from the general ownership of the soil, and become distinct estates in freehold, with all the incidents belonging to such estates. Adams v. Briggs Iron Co., 7 Cush., 367.
"It may be difficult in many cases to determine, from the terms of the contract, whether the parties intend to grant a present estate in the trees while growing, or only a right, either definite or unlimited as to time, to enter and cut, with a title to the property, when it becomes a chattel. If the former be the true construction, then it comes within the statute, and must be in writing; if the latter, then, though wholly oral, it may be enforced." (White v. Foster, 102 Mass. 378.)
No difficulty of the kind thus referred to occurs in the present case, the deed itself showing in express terms the nature and extent of the right conveyed.